Citation Nr: 9908608	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-33 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to September 3, 1997.

4.  Entitlement to a rating in excess of 50 percent for 
service-connected PTSD from September 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
August 1970.  This appeal arises from an October 1987 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for bilateral hearing loss 
and tinnitus.  The RO also denied the veteran's claim for an 
increased evaluation of his service-connected PTSD in a 
December 1993 rating decision.  The veteran appealed these 
determinations.  By a rating action dated in August 1998, the 
10 percent disability rating assigned to the veteran's 
service-connected PTSD was increased to 50 percent, effective 
September 3, 1997.

This matter was Remanded by the undersigned in August 1996 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are plausible, and sufficient 
evidence for an equitable determination of the veteran's 
claim has been obtained.

2.  There is evidence that the veteran was exposed to 
acoustic trauma in service as a result of combat related 
experiences and post-service as result of working as a sheet 
metal worker.

3.  A VA examiner has attributed the veteran's current high 
frequency sensorineural hearing loss with his history of 
noise exposure; there is no clear and convincing evidence 
against the claim that the tinnitus is due to noise exposure 
in service as opposed to postservice.

4.  While employment medical records document the veteran as 
having a hearing loss disability for VA purposes, authorized 
VA audiological examinations conducted in November 1994 and 
July 1997 do not show that the veteran currently has a 
hearing loss disability as that term is defined by 
regulation; there is clear and convincing evidence against 
the veteran's claim for service connection for bilateral 
hearing.

5.  A VA examiner has attributed the veteran's complaints of 
recurrent, persistent tinnitus with his history of noise 
exposure.

6.  The veteran's claim for an increased evaluation is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

7.  For the period prior to September 3, 1997, the symptoms 
of the veteran's service-connected PTSD were not manifested 
by more than mild social and industrial impairment, according 
to regulations in effect prior to November 7, 1996 and 
subsequent thereto.

8.  For the period prior to September 3, 1997, the veteran 
did not routinely display symptoms such as: anxiety; 
suspiciousness; panic attacks (weekly or less often); and 
mild memory loss.

9.  For the period from September 3, 1997, the symptoms of 
the veteran's PTSD were not productive of more than 
considerable social and industrial impairment, according to 
regulations in effect prior to November 7, 1996 and 
subsequent thereto.


10.  For the period from September 3, 1997, the veteran has 
not routinely displayed symptoms such as: suicidal ideation; 
depressed mood; obsessional rituals which interfere with 
routine activities; impaired impulse control (such as 
unprovoked irritability with periods of violence); speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; and 
spatial disorientation.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claims for service 
connection for bilateral hearing loss and tinnitus, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

2.  The veteran does not have a bilateral hearing disability, 
as defined by VA, which was incurred in military service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991); 38 C.F.R. § 
3.385 (1998).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107(b) (West 1991).

4.  The veteran has stated a well-grounded claim for an 
increased evaluation, and the Department has satisfied the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for PTSD prior to September 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including Diagnostic Code 9411 (as in effect prior and 
subsequent to November 7, 1996).

6.  The criteria for an evaluation in excess of 50 percent 
for PTSD from September 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including Diagnostic Code 9411 (as in effect prior and 
subsequent to November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's pre-induction examination indicated that his 
ears and psychiatric condition were normal.  On the  
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
0
LEFT
10
5
0
X
0

On a Report of Medical Examination pending discharge, the 
veteran's ears and psychiatric condition were again noted to 
be normal.  His hearing was reported to be within normal 
limits.  The veteran's DD Form 214 (Report of Transfer or 
Discharge) indicated that he was awarded the Combat Action 
Ribbon and Purple Heart Medal.

In July 1985, the veteran filed a claim for multiple 
disabilities including delayed stress.

The veteran was afforded a VA Agent Orange examination in 
June 1985.  Notably, he complained of experiencing recurrent 
depression since his Vietnam service.  He also indicated that 
he had been in a tank outfit during his military service, and 
that he currently suffered from hearing loss and recurring 
tinnitus.  The veteran was referred to the ears, nose, and 
throat (ENT) and psychiatric clinics for further evaluation.  

An October 1985 consultation report from the ENT clinic 
indicated that the veteran did not want to be examined.  He 
said that he would enter a claim with VA to be seen by an 
audiological doctor.

In November 1985, the veteran was afforded a VA psychiatric 
examination.  He discussed several in-service events that he 
attributed to his psychiatric problems.  He complained of 
recurrent depression, irritability, isolation, an exaggerated 
startle response, flashbacks, intrusive memories, and 
nightmares.  Following a mental status examination, the 
veteran was diagnosed as having chronic PTSD.

The veteran filed a claim for service connection for hearing 
loss and tinnitus in November 1985.  He stated that he had 
not been treated for either condition.

By a rating action of February 1986, he was granted service 
connection for PTSD.  The veteran was awarded a disability 
rating of 10 percent.  A decision as to service connection 
for tinnitus and hearing loss was deferred pending receipt of 
additional evidence from the veteran.

In a letter dated in April 1986, the veteran was asked to 
submit additional evidence with regard to his claims for 
service connection for hearing loss and tinnitus.  He was 
advised that the best type of evidence to submit would be 
statements from doctors who had treated him during his 
military service.  He was told that those statements should 
show dates of examination and/or treatment, findings, and 
diagnosis.  The RO informed the veteran that he should submit 
this evidence as soon as possible.  If the evidence was not 
received within one (1) year from the date of the letter, the 
veteran was told that the VA could not pay the additional 
benefits to which he may be entitled earlier than the date 
the evidence was received.

Service connection for hearing loss and tinnitus was denied 
in October 1987.  The RO found that there was no evidence 
either condition was incurred in service or within one (1) 
year following separation from service.  There is no 
indication that the veteran received notice of this decision.

In September 1993, the veteran filed a claim for an increased 
evaluation of his service-connected PTSD.  He also indicated 
that he wished to be considered for service connection for a 
hearing loss disability.

The veteran was afforded a VA psychiatric examination in 
November 1993.  He said that he had been receiving treatment 
for his PTSD through a private counselor since March 1993.  
He reported working as a sheet metal worker for the past 22 
years.  He indicated that his emotional state started to get 
bad in 1989.  He added that he avoided war movies and trouble 
with his wife.  He complained of insomnia and a bad temper.  
On mental status examination, the veteran was neat, clean, 
and appropriate.  He was oriented in terms of time, place, 
and person.  There was no evidence of abnormal perception.  
His affect and emotional state were characterized as similar 
to being on a "roller coaster."  The veteran indicated that 
he was depressed about the impending closure of the naval 
yard where he worked.  His judgment appeared to be intact.  
The diagnosis was PTSD.  The examiner indicated that the 
veteran's claims folder had not been available at the time of 
the examination.

By a rating action dated in December 1993, the 10 percent 
rating assigned to the veteran's service-connected PTSD was 
continued.  The RO found that there was no evidence of 
definite social and industrial impairment.

A Counseling Intake Interview dated in May 1993 was received 
from the Drenk Mental Health Center.  The veteran was noted 
to have been referred from the Philadelphia Vet Center.  He 
reported that he created a "scene" at a recent family event 
due to his drinking.  He said that he became verbally abusive 
to his wife and guests.  He indicated that he had been sober 
for over two (2) months prior to the "incident," but that 
he believed that he had a problem with alcohol.  While he 
complained of no particular anxiety, the veteran was 
noticeable fidgety.  He was vague in his discussion of his 
experiences in Vietnam.  He indicated that his major problem 
pertained to his inability to properly control his finances.  
He balked at the idea of receiving assistance from the 
credit-counseling bureau.  The diagnoses were alcohol abuse 
and bipolar disorder, hypomanic.  His Global Assessment of 
Functioning (GAF) was 61.  The examiner, James A. McManus, 
ACSW, indicated that the veteran's psychosocial stressors 
included serious persistent financial problems, marital 
discord, and the threat of losing his job due to lay-offs.  
He added that the veteran was an individual at risk for 
additional episodes of poor judgment serious enough to 
threaten the ability of his family to maintain shelter.

The veteran was afforded a personal hearing before the RO in 
October 1994.  He testified that he suffered from emotional 
problems stemming from his Vietnam experiences.  In that 
regard, he asserted that his emotional problems had an 
adverse effect on his relationship with his wife and his 
ability to control his finances.  He endorsed flashbacks, 
problems with aggression control, and difficulty handling 
pressure situations.  The veteran reported that he had had 
several arguments with his previous employer due to his PTSD 
symptoms.  He stated that he had received counseling from Jim 
McManus, and that said counseling had helped him "a lot."  
He said that counseling had helped him to open up his life 
and get his personal life straightened out.  Noting that he 
had recently moved to Maryland, he indicated that he was 
thinking of going to the VA for additional treatment.  He 
said that he was not taking any medications for his PTSD.

The veteran stated that his problems with hearing loss and 
tinnitus began when he was in Vietnam.  He reported that he 
experienced significant acoustic trauma as a member of a 
mechanized tank outfit.  He recalled that there were at least 
three (3) instances where his tank ran over a land mine.  He 
said that he would experience a definite "ringing" in his 
ears after these events.  He stated that the tanker helmets 
provided minimal hearing protection.  The veteran asserted 
that his tinnitus had remained constant since his service in 
Vietnam.  He indicated that his hearing had been evaluated on 
numerous occasions when he was working at the naval shipyard.  
He reported that he had been told by a Navy audiologist that 
he had a severe hearing loss that was due to acoustic trauma. 
He said acoustic trauma had also caused his tinnitus.  
Acknowledging that he had been working in the shipyard since 
1973, the veteran stated that the use of hearing protection 
on the job was mandatory.

Employee medical records from the Philadelphia Naval Yard 
dated from June 1973 to April 1994 were associated with the 
claims folder.  Those records show that the veteran received 
routine hearing evaluations.  Notably, the veteran's June 
1973 pre-employment audiogram indicated that he had normal 
hearing bilaterally.  However, by October 1977, the veteran 
was found to have a mild high frequency hearing loss.  The 
severity of the veteran's hearing loss was shown to have 
steadily increased during this period.  On audiological 
evaluation in April 1994, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
15
50
LEFT
10
15
25
20
50

An audiogram record history indicated that the veteran 
complained of occasional ringing in his ear, and he noted 
that he had been exposed to noise in service and in the 
workplace.  There were no references to his psychiatric 
condition or any disciplinary action related to adverse 
behavior.

The veteran was afforded another VA psychiatric examination 
in October 1994.  He stated that he began to drink heavily 
after his discharge, and that he had only stopped in 1993.  
However, he reported that he had been able to keep his job as 
a sheet metal worker for 22 years, and that he had not lost 
any time from work due to his PTSD symptoms.  He stated that 
he had recently received counseling for six (6) months.  The 
veteran thought the counseling had been helpful because the 
frequency of his arguments with his wife had decreased.  He 
opined that he did not need any further treatment.  He said 
that he still had a tendency to get angry easily.  He 
reported occasional flashbacks that he said were triggered by 
watching certain things on television.  He denied suffering 
from nightmares.  The veteran did not seem to be obsessed 
with Vietnam.  He tended to be hypervigilant.  The veteran 
did not appear to be in "distress whatsoever."  He looked 
neither anxious nor depressed.  There was no evidence of 
organicity or psychosis.  The diagnosis was very mild PTSD.  
Again, his claims folder was noted to unavailable during the 
examination.

In November 1994, the veteran was afforded a VA audiological 
examination.  He gave a history of in-service noise exposure.  
He complained of decreasing hearing and persistent tinnitus.  
His auricles, external canals, tympanic membranes, and 
tympanomastoids were within normal limits.  No active ear 
disease was noted.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
5
25
LEFT
5
10
15
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The puretone average was 15 in the right ear and 19 in the 
left ear.  The veteran reported hearing an intermittent tone 
in his right ear that was medium to high pitched and moderate 
in volume.  He said that he first noticed the problem in the 
late 1970s.  The assessment was high frequency sensorineural 
hearing loss, tinnitus, probably secondary to noise exposure.

In February 1995, the hearing officer denied an increased 
evaluation of the veteran's service-connected PTSD.  The 
hearing officer found that there was no evidence to support a 
higher evaluation.  Service connection for bilateral hearing 
loss and tinnitus was denied.  The hearing officer held that 
the November 1994 VA examination failed to show audiometric 
findings that met the criteria for hearing loss for VA 
purposes.  Service connection for tinnitus was denied of the 
basis that there was no evidence that established that 
tinnitus was the result of acoustic trauma sustained during 
the veteran's military service.  The veteran was issued a 
supplemental statement of the case dated in March 1995.

The matter was Remanded by the Board in August 1996 for the 
purpose of obtaining additional medical evidence.  
Specifically, noting that the veteran's claims folder had 
been unavailable during his November 1993 and October 1994 VA 
psychiatric examination, the Board requested that the veteran 
had to receive a VA psychiatric exam that took into account 
his entire medical history.  Therefore, another VA 
psychiatric examination was ordered.  The Board also 
concluded that the VA audiological examination diagnosing the 
veteran as having bilateral sensorineural hearing loss and 
tinnitus due to noise exposure was inadequate.  This was 
because the veteran had an extensive post-service history of 
noise exposure as well as an in-service history of noise 
exposure.  In affording the veteran another VA audiological 
examination, the Board indicated that the examining physician 
was to enter an opinion as to the etiology of the veteran's 
hearing loss and tinnitus.

In September 1996, the RO requested that the Baltimore VA 
Medical Center (VAMC) furnish all medical records pertaining 
to the treatment of the veteran since November 1994.  The 
Baltimore VAMC responded in an undated letter that it did not 
have any records relating to the veteran.

In June 1997, the RO wrote a letter to Mr. McManus.  Noting 
that the record showed that he had treated the veteran for 
his PTSD, Mr. McManus was asked to submit the veteran's 
treatment records.  A release of medical records was attached 
to the letter.

Employee medical records from the Philadelphia Naval Shipyard 
and Fort Meade (Kimbrough Army Medical Center) dated from 
June 1973 to February 1997 were associated with the claims 
folder.  Those records include injury reports, screenings for 
hearing loss and asbestosis, and reports of physical 
examinations.  There are several audiometric examinations 
that refer to the veteran as having a high frequency 
sensorineural hearing loss.  Notably, on an audiological 
evaluation in January 1997, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
20
40
LEFT
5
15
20
20
60

The aforementioned records also include several references to 
the veteran receiving instructions and training on hearing 
conservation, and that he was fitted for earplugs.  There 
were no references to treatment for psychiatric problems.

In July 1997, the veteran was afforded a VA audiological 
examination.  He complained of tinnitus present for five (5) 
to six (6) years.  He gave a history of noise exposure in the 
military related to tanks and tank guns and in civilian life 
related to a sheet metal shop.  He stated that he used 
hearing protection during his civilian noise exposure.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
35
LEFT
10
15
20
15
35

Speech audiometry revealed speech recognition ability of 97 
percent in the right ear and of 98 percent in the left ear.  
For rating purposes, the audiologist stated that the 
veteran's hearing for speech and pure tones was within normal 
limits for both ears.  The diagnoses were high frequency 
sensorineural hearing loss and tinnitus.

The veteran was afforded a VA psychiatric examination in 
September 1997.  The examiner indicated that he had 
previously examined the veteran in October 1994.  At that 
time, the diagnosis had been very mild PTSD.  He remarked 
that the veteran's condition had worsened considerably since 
that time.  Although he had been working at his new job for 
approximately three (3) years, the veteran reported that he 
had been experiencing marked difficulties at work.  He said 
he was in danger of losing his job because of uncontrollable 
anger.  He stated that his previous counseling had helped him 
with the difficulties he had with his wife, but that he was 
having more and more trouble feeling closeness toward her.  
He indicated that he still became extremely moody, and that 
he felt very isolated from people.  He said he seldom went 
out.  The veteran also endorsed increased sleep disturbances 
which included nightmares.  He denied receiving any 
medications or counseling for his PTSD.  

On mental status examination, the veteran had no delusions or 
hallucinations.  He denied suicidal or homicidal thoughts.  
He also denied panic attacks.  His personal hygiene appeared 
to be good.  His speech was normal.  The veteran was well 
oriented and had no memory loss.  There was no evidence of 
obsessive rituals.  He endorsed periods of severe depression.  
His impaired impulse control was no longer evident.  He had a 
very exaggerated startle response.  The diagnosis was PTSD.  
His GAF was 65.  The examiner noted that he had reviewed the 
veteran's claims folder in detail.  He said that there was 
"no question" that the veteran's PTSD had increased in 
severity since his October 1994 VA examination.

By a rating action dated in August 1998, the disability 
rating for the veteran's service-connected PTSD was increased 
to 50 percent.  The RO found that the current symptoms of the 
veteran's PTSD mostly closely resembled those required for a 
50 percent evaluation.  However, as there was no evidence of 
a worsening of the veteran's psychiatric condition prior to 
his September 1997 examination, the RO determined that the 
effective date of the award would be the date of the 
examination, September 3, 1997.  The claims for service 
connection for bilateral hearing loss and tinnitus were 
denied.  The RO found that the evidence of record supported a 
conclusion that the veteran's hearing loss was attributable 
to noise exposure in the workplace rather than in service.  A 
similar finding was made with regard to the claim for service 
connection for tinnitus.  The veteran was issued a 
supplemental statement of the case in August 1998 which cited 
the revised criteria for evaluating mental disorders.

A letter from Mr. McManus dated in October 1998 was 
associated with the claims folder.  He reported that he 
started seeing the veteran in March 1993.  At that time, the 
veteran appeared dysphoric and portrayed generalized unease.  
He complained of a history of "screwing things up."  
Notably, he experienced chronic money problems, some marital 
issues, and alcohol abuse.  He displayed an overall lack of 
confidence.  During his months of therapy, the veteran was 
reported to have started putting pieces of his life back 
together.  It was felt that the veteran was on his way to 
making substantive changes in his life by the time the 
therapy sessions were concluded.  The diagnoses were PTSD, 
depressive disorder, and alcohol abuse, early full remission.  
His GAF was between 45 and 55 "at discharge."  Mr. McManus 
included a copy of a January 1994 treatment note which 
indicated that the veteran was coming to a realization of his 
problems, and that he was endeavoring to make the needed 
corrections in his life.  His prognosis was reported as 
"good."

In November 1998, the RO continued the 50 percent disability 
rating assigned to the veteran's service-connected PTSD.  
Considering the aforementioned letter received from Mr. 
McManus, the RO found that there was no evidence to support 
an evaluation in excess of 50 percent.  The veteran was 
issued a supplemental statement of the case dated that same 
month.

In an Informal Hearing Presentation dated in February 1999, 
the veteran's representative indicated that the Board's 
August 1996 Remand had asked that the RO obtain an opinion 
with regard to the etiology of the veteran's hearing loss and 
tinnitus, but that the July 1997 VA examination failed to 
contain such an opinion.  Citing Stegall v. West, 11 Vet. 
App. 268 (1998), the representative asserted that another 
remand on the issues for service connection for bilateral 
hearing loss and tinnitus was required to in order to comply 
with the instructions of the August 1996 Remand. 

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  However, these 
provisions do not obviate the current disability and medical 
nexus requirements for setting forth a well-grounded claim; 
rather the first sentence of section 1154(b) relates only to 
incurrence - that is, what happened [in service]".  See Arms 
v. West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999) citing 
Collette v. Brown, 82 F. 3d 389 (Fed Cir. 1996).  These 
provisions do not establish service connection for a combat 
veteran.  Rather, they relax the evidentiary requirements for 
determining what happened in service.  The veteran must still 
establish that his claim is well-grounded by medical evidence 
showing a nexus between a current disability and service.  
See Caluza v. Brown, 7 Vet.App. 498, 507 (1995).  
Nevertheless, once a combat veteran's claim for service 
connection of a disease or injury alleged to have been 
incurred in combat service is well grounded, then, under 
section 1154(b), the claimant prevails on the merits unless 
VA produces "clear and convincing evidence" to the contrary 
- that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim.  See Arms v. 
West.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  See 
Caluza v. Brown.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

1.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran has presented a claim for service connection for 
bilateral hearing loss which is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  He has alleged combat related 
acoustic trauma during active military service (which is 
consistent with the circumstances of his service as a member 
of a tank crew), there are employer audiological examinations 
showing a hearing loss disability under 38 C.F.R. § 3.385, 
and a VA examiner has attributed the veteran's high frequency 
sensorineural hearing loss to noise exposure.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5107(a).

While the results of the employment audiological examinations 
were sufficient to find the claim well grounded, the claim 
fails on its merits because there is no documented hearing 
loss disability shown on any authorized VA audiological 
examination.  The VA audiological examinations conducted in 
November 1994 and July1997 indicated that the veteran's 
auditory thresholds in both ears do not exceed 40 decibels at 
any frequency.  Likewise, the auditory thresholds in both 
ears for at least three of the frequencies do not exceed 25 
decibels.  Finally, the November 1994 VA examination revealed 
a speech recognition score of 96 percent in the right ear and 
94 percent in the left ear, using the Maryland CNC test.  His 
speech recognition was 96 percent in both ear, upon 
examination in July 1997.

The evaluation of hearing impairment requires that the 
examination be conducted by using the controlled speech 
discrimination tests together with the results of a puretone 
audiometry test.  See 38 C.F.R. § 4.85.  There is no evidence 
that the veteran's employment related screenings for hearing 
loss were performed in a manner similar to the standards 
required by VA.  First, the examinations failed to include 
required controlled speech discrimination tests.  This 
undermines the perceived thoroughness of these employment 
examinations.  Second, while VA audiological examinations are 
known to be performed in a controlled environment, the 
setting involved in the performance of the employment 
examinations is unknown.  In this regard, the Board notes 
that there was a significant discrepancy between the results 
of the January 1997 employment audiometric test and the July 
1997 VA audiological examination.  Finally, the July 1997 VA 
examination was conducted for the express purpose of 
determining whether the veteran has a hearing loss disability 
for VA purposes.  To this extent, having reviewed the results 
of the July 1997 audiological evaluation together with 
evidence of record, the VA physician found that the veteran's 
hearing for speech and puretones was within normal limits for 
VA purposes.  

In summary, the evidence of record fails to confirm that the 
veteran currently suffers from a bilateral hearing loss 
disability under 38 C.F.R. §3.385.  Accordingly, the Board 
finds that there is clear and convincing evidence against the 
veteran's claim for service connection for bilateral hearing 
loss.

Finally, in its 1996 Remand, the RO was told that the veteran 
was to be afforded a VA audiological examination to determine 
whether there was an etiological relationship between the 
veteran's noise exposure in service and current hearing loss.  
The report of the July 1997 VA audiological examination does 
not contain an opinion in this regard.  However, the Board 
finds that no useful purpose would be served in obtaining an 
opinion regarding the etiology of the veteran's hearing loss 
because the veteran does not have a hearing loss disability 
for VA purposes.  Accordingly, the Board finds that there is 
no need for an additional Remand for purposes of comporting 
with the earlier Remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Court held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).

2.  Tinnitus

The veteran's claim for service connection for bilateral 
tinnitus is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been developed and 
that no further assistance is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a).

Here, the veteran's employment medical records indicate that 
the veteran gave a history of tinnitus since his military 
service.  He has also given a history of combat related 
exposure to acoustic trauma that is consistent with the 
circumstances of his service as a member of a tank crew.  In 
November 1994, a VA physician attributed the veteran's 
complaints of tinnitus to his history of noise exposure.  
Further, although service connection has been denied for 
bilateral hearing loss disability, the Board notes that the 
veteran has been diagnosed as having a high frequency 
sensorineural hearing loss.  In light of the veteran's 
complaints of tinnitus since discharge, his statements with 
regard to exposure to acoustic trauma, and the fact that a VA 
examiner has related the veteran's tinnitus to noise 
exposure, the Board finds that service connection for chronic 
tinnitus is warranted.  In short, there is no clear and 
convincing evidence that the tinnitus was due entirely to 
post service rather than in-service noise exposure.

B.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  The 
version most favorable to the appellant will therefore be 
considered.  However, pursuant to 38 U.S.C.A. § 5110(g), the 
Board observes that for any date prior to November 7, 1996, 
the VA can not apply the revised mental disorder rating 
schedule.  See Rhodan v. West, 12 Vet. App. 55 (1998).

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (as in effect prior to November 7, 1996).  The 
severity of disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful employment and decrease in work efficiency.  The 
VA could not under evaluate the emotionally sick veteran with 
a good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect from November 7, 1996).

1.  Rating in Excess of 10 Percent 
prior to September 3, 1997.

Prior to September 3, 1997, the veteran' service-connected 
PTSD was evaluated as 10 percent disabling.  Prior to 
November 1996, a 10 percent rating was assigned for PTSD when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was assigned when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms result in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
assignable when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. §  Part 4 Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1998).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1998).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships...........................                 
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...........                             
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).        
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............                           
10

38 C.F.R. §  Part 4 Diagnostic Codes 9201-9440 (1998).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 10 percent prior to September 3, 1997 
was not warranted under the "old" or "new" rating 
criteria.  The evidence of record shows that the veteran was 
employed for over 22 years as a sheet metal worker for the 
Philadelphia Naval Shipyard, and that, shortly after being 
laid off from that job, he obtained a job at Fort Meade in a 
similar capacity.  In this regard, employee medical records 
from those facilities contain no reference to his psychiatric 
disorder.  Moreover, at his October 1994 VA psychiatric 
examination, the veteran reported that he never missed any 
time from work due to his PTSD symptoms.

With regard to social impairment, the record clearly 
indicated that the veteran maintained a marriage.  Further, 
while there are references to marital discord, the veteran 
demonstrated a commendable effort to rectify the differences 
he had with his wife and develop his personal life.  In fact, 
following six (6) months of counseling, he reported that the 
frequency of having arguments with his wife had decreased.  
He opined that he no longer needed counseling at his October 
1994 VA examination.  Moreover, even though he stated that 
his PTSD symptoms had caused him to get into arguments with 
his employer, there was no evidence that these disagreements 
adversely affected the veteran's career.  Thus, in 
considering the criteria prior to November 1996, there was 
little evidence that the veteran's disability had caused a 
definite impairment of his industrial capacity.

Further, in viewing the veteran's disability picture under 
the "new" criteria where applicable (See Rhodan v. West), 
the Board is also unable to find that a rating in excess of 
10 percent was warranted.  The evidence of records fails to 
show that the symptoms of the veteran's psychiatric 
disability caused anxiety, depressed mood, suspiciousness, 
panic attacks (weekly or less often), and mild memory loss 
(such as forgetting names, directions, recent events).  The 
Board recognizes that the veteran expressed feelings of 
depression at his November 1993 VA examination.  However, 
this depression was attributed to the impending closure of 
the naval yard where he worked.  By the time he started 
working at Ft. Meade, the veteran was found to look neither 
anxious not depressed.  Thus, while he did complain of 
insomnia, most of the symptoms required to evaluate the 
veteran's PTSD as 30 percent disabling were not present.  The 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for the veteran's 
PTSD prior to September 3, 1997.

2.  Rating in Excess of 50 Percent 
from September 3, 1997

Following the veteran's September 1997 VA psychiatric 
examination, the veteran's service-connected PTSD was 
assigned a 50 percent disability rating.  Again, prior to 
November 1996, a 50 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships was considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
assignable when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. §  Part 4 
Diagnostic Code 9411.

Here, the Board finds that an evaluation in excess of 50 
percent is not warranted under the "old" or "new" rating 
criteria from September 3, 1997.  Again, the record clearly 
indicates that the veteran has remained employed as a sheet 
metal worker for over 25 years.  His only hiatus from work 
was shown to be due the closure of the naval yard where he 
worked.  In this regard, he appears to have obtained his job 
at Ft. Meade shortly after he was laid off.  Further, while 
he reports that he is currently in danger of losing his job 
because of his uncontrollable anger, the Board finds that 
this does not obviate the fact that he currently maintains a 
full-time job.  The Board also notes that there is no 
evidence that the veteran has received any reprimands related 
to his PTSD symptomatology.

With regard to social impairment, the veteran has 
demonstrated that he currently maintains a long-standing 
marriage, albeit strained.  While previous counseling was 
found to have helped him with the difficulties he had with 
his wife, he more recently reported that he experienced 
problems with closeness.  He also perceived himself as 
becoming more isolated from people.  He indicated an interest 
in seeking additional counseling.  While this evidence does 
demonstrate that the veteran's PTSD has increased in severity 
since 1994, the Board finds that this evidence does not 
reflect severe impairment of the veteran's ability to 
establish and maintain effective relationships with people or 
maintain employment (as required under the "old" rating 
criteria). 

Moreover, in reviewing the veteran's disability picture under 
the "new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The veteran has 
reported difficulty in adapting to stressful circumstances at 
work due to episodes of uncontrollable anger.  Nevertheless, 
the veteran has not routinely displayed symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; impaired impulse control (such as unprovoked 
irritability with periods of violence); speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or a neglect of personal appearance 
and hygiene.  While he has previously had a problem with 
impulse control, the September 1997 examination report 
indicated that his impaired impulse was found to be no longer 
evident.  In other words, a majority of the symptoms required 
to evaluate the veteran's PTSD as 70 percent disabling are 
not present. 

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 50 percent for the veteran's 
PTSD from September 3, 1997.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for chronic tinnitus is 
granted.

Entitlement to a rating in excess of 10 percent for service-
connected PTSD prior to September 3, 1997 is denied.

Entitlement to a rating in excess of 50 percent for service-
connected PTSD from September 3, 1997 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 2 -


- 17 -


